       Case 1:19-cr-10459-RWZ Document 1729 Filed 03/01/21 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,             )                    No.19-cr-10459-RWZ
                       Plaintiff      )
            v.                        )
                                      )
MICHAEL CECCHETELLI                   )
                                      )
                       Defendant.     )
______________________________________)


                  ASSENTED TO MOTION FOR RULE 11 HEARING

      Defendant MICHAEL CECCHETELLI, by and through his attorney

of record, respectfully moves this Honorable Court to set a

change of plea hearing, via video conference,                    on the within

Indictment pursuant to F.R.Cr.P. Rule 11. The government assents

to this request.



Date: March 1, 2021              Respectfully submitted,

                                          /S/ Michael C. Bourbeau

                                        MICHAEL C. BOURBEAU BBO #545908
                                        Attorney for Defendant
                                        MICHAEL CECCHETELLI

                                        80 Washington Street, Building K
                                        Norwell, MA 02061
                                        (617) 350-6565


                                Certificate of Service

I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non
registered participants on the above date.
                                  S/ Michael C. Bourbeau
